Citation Nr: 0524632	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision, by the No. Little Rock, Arkansas, Regional Office 
(RO), which denied the claim for a rating in excess of 30 
percent for PTSD.  

A motion to advance this case on the docket, due to the 
veteran's age, was received by the Board in August 2005.  
This motion was granted by the Board in the same month.  See 
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The competent medical evidence reflects that the 
veteran's service-connected PTSD is manifest by occasional 
nightmares, chronic sleep impairment, intrusive thoughts, 
exaggerated startled response, mild memory impairment, mild 
anxiety, as well as mild to moderate occupational and social 
impairment.  

3.  The preponderance of the evidence is against a finding 
that the veteran's PTSD is manifest by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
March 2004 from the agency of original jurisdiction (AOJ) to 
the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination in March 2004.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

II.  Factual background.

The record reflects that the veteran served on active duty 
from August 1944 to June 1946.  His military occupational 
specialty was Rifleman and he was awarded the Combat 
Infantryman Badge.  The service medical records are negative 
for any complaints, findings or diagnosis of a psychiatric 
disorder, including PTSD.  

The record is devoid of any treatment records during the 
period from 1946 until 1992, at which time the veteran filed 
his initial application for service connection for PTSD (VA 
Form 21-526), received in February 1992.  In conjunction with 
his claim, the veteran was afforded a VA examination in April 
1992, at which time he reported that he was with the 9th 
Division, 47th Infantry; they fought with Patton's tanks and 
joined at the Rhine River; they would ride the tanks.  The 
veteran indicated that he was really scared when bullets were 
flying, and he prayed a lot.  The veteran noted that there 
were a lot of people killed; he explained that they stared 
with 100 or more men, but after one campaign, they only had 
29 men left that were able to fight.  The veteran reported 
witnessing the death of a soldier, who was with him on a bank 
near railroad tracks; he recalled that soldier, who was from 
Tennessee, being shot in the neck.  The veteran reported 
having dreams about the combat; he usually woke up scared and 
sweaty.  Following a mental status examination, the veteran 
was diagnosed with PTSD, in partial remission.  The examiner 
noted that the veteran gave ample stressors and some of the 
symptomatology attributable to PTSD.  

By a rating action of April 1993, the RO granted service 
connection for PTSD; a 10 percent disability rating was 
assigned, effective February 12, 1992.  

On the occasion of a VA examination in March 1997, the 
veteran reported problems with exaggerated startled response 
which he claimed had been worse in the last year; he stated 
that his nerves were not what they used to be.  The veteran 
also reported difficulty staying asleep; he indicated that he 
usually woke up thinking about the war and a friend that was 
killed.  The veteran did not report any problems with 
nightmares or dreams, nor did he report any hallucinations or 
delusions.  The veteran indicated that he worked as a car 
salesman for 20 years; he then became part owner of a 
billiard area until he retired, at which time he and his 
partner sold the business.  The veteran noted that he lived 
with his girlfriend, and he occasionally visited his son and 
they went fishing.  

On mental status examination, the veteran's behavior was 
within normal.  His face showed some appropriate change, but 
very little.  Speech was normal.  He was quite cooperative.  
Mood showed that he had been getting more depressed lately, 
and he would remain depressed for several minutes, which made 
him quite nervous.  He had no crying spells.  Memory was 
okay, although the veteran noted that his memory seemed to be 
getting bad.  The veteran indicated that he often didn't 
remember where he put things; however, the examiner noted 
that this could be due to preoccupation.  He was well 
oriented to time, place and person.  No hallucinations, 
illusions, or schizophrenic trends were noted.  The examiner 
noted findings of depression and anxiety.  Insight was 
superficial.  Judgment was good.  No suicidal or homicidal 
ideations were found.  The pertinent diagnosis was PTSD, 
chronic, delayed with depression.  The examiner stated that 
the veteran had ample stressors and symptoms to make and 
continue the diagnosis of PTSD, with some increase in 
symptomatology in that he was more preoccupied with his 
friends' death and had more reaction to noise as well as 
working, and had decreased his socialization a great deal.  
The examiner further noted that the veteran's GAF score would 
be 61 for PTSD.  

Of record are VA progress notes, dated from June 1999 to 
August 2000, which show that the veteran received ongoing 
clinical attention and treatment for several disabilities, 
including complaints of depression.  On the occasion of a VA 
examination in January 2001, the veteran complained of 
increased depression.  The veteran indicated "six of us boys 
were in service, and I'm the only one left.  I don't have 
nobody to visit."  The veteran indicated that he was unable 
to remember his dreams.  The veteran reported experiencing 
intrusive thoughts about the war.  He stated that he felt 
lucky to be alive; he denied any survivor guilt.  The veteran 
reported being easily startled by sudden noises, and becoming 
nervous upon hearing those noises.  The veteran also reported 
being uncomfortable in crowds; he stated that he preferred 
being alone.  The veteran reported having few friends.  On 
mental status examination, the veteran was casually groomed, 
and he was fully cooperative.  Eye contact was good.  He 
appeared rather dysphoric.  No significant anxiety was noted.  
Speech was within normal limits with regard to rate and 
rhythm.  The predominant mood was one of depression, and 
affect was appropriate to content.  The veteran's thought 
processes and associations were logical and tight, and no 
loosening of associations was noted, nor was any confusion 
noted.  No gross impairment in memory was observed, and the 
veteran was oriented in all spheres.  Hallucinations were not 
complained of, and no delusional material was noted during 
the examination.  The veteran's insight was somewhat limited, 
and judgment was adequate.  The veteran denied suicidal 
intent, although he did report occasional suicidal ideation.  
He denied homicidal ideation.  The pertinent diagnosis was 
PTSD, chronic; and he was assigned a GAF score of 60.  

By a rating action of February 2001, the RO increased the 
evaluation for PTSD from 10 percent to 30 percent, effective 
December 17, 1999.  

The veteran's claim for an increased rating for PTSD (VA Form 
21-4138) was received in December 2003.  Submitted in support 
of the veteran's claim were VA progress notes, dated from 
June 2002 to September 2003, reflecting treatment for several 
disabilities.  A June 2002 VA treatment report reflects a 
diagnosis of mild anxiety disorder with depressive symptoms, 
stable on medications.  During a clinical visit in September 
2003, the veteran indicated that his mood was generally good, 
but he occasionally got a little nervous.  The assessment was 
PTSD with chronic anxiety complaints, though not severe.  

The veteran was afforded another VA compensation examination 
in March 2004, at which time he stated that his nerves were 
worse than they had ever been.  The veteran indicated that he 
jumped and jerked in his sleep.  The veteran reported having 
nightmares involving "the boys around who got killed right 
next to me."  The veteran was unsure of the frequency of 
those dreams, but he indicated that he woke up nearly every 
night, and it took up to 30 or 45 minutes to go back to 
sleep.  He also reported numerous intrusive thoughts about 
the war.  The veteran related that he was uncomfortable 
around crowds.  The veteran indicated that he enjoyed 
watching war movies, although they triggered nightmares.  It 
was noted that the veteran lived alone, but he had been 
married three times; his first wife died, and his two later 
marriages ended in divorce.  He did not report any work-
related difficulties.  He attended VFW and American Legion 
meetings.  

On mental status examination, the veteran was casually 
groomed.  He was fully cooperative and gave no reason to 
doubt the information he provided.  Some mild anxiety was 
noted, and speech was within normal limits with regard to 
rate and rhythm.  Generally, the veteran's mood was euthymic 
with some anxiety noted.  His affect was appropriate to 
content.  The veteran's thought processes and associations 
were logical and tight, with no loosening of associations 
noted, nor was any confusion.  The veteran was oriented in 
all spheres.  Some mild memory impairment was noted.  
Hallucinations were not complained of and no delusional 
material was noted during the examination.  Insight and 
judgment were adequate.  The veteran denied suicidal or 
homicidal ideation.  The pertinent diagnosis was PTSD, 
chronic; a GAF score of 57 was assigned.  The examiner stated 
that the veteran was competent for VA purposes, and was not 
in need of psychiatric hospitalization.  He added that there 
was no evidence that the veteran's PTSD symptomatology would 
preclude gainful employment.  

Of record is a VA progress note, dated in July 2004, 
indicating that the veteran was referred to the mental health 
clinic for evaluation of his PTSD; he stated that there had 
been an increase in nocturnal thrashing and shouting, and an 
increase in startled response.  The veteran indicated that he 
avoided crowds because he had problems remembering names; he 
was more comfortable in isolation or in the company of close 
friends.  He did not describe any estrangement from others.  
He did not report any flashbacks.  The veteran also reported 
experiencing some irritability with a tendency to verbally 
snap at others.  The veteran indicated that his mood had been 
fairly good; he denied any depression.  No crying spells were 
reported, nor any appetite disturbance.  Concentration was 
fair.  The impression was PTSD, and the veteran was assigned 
a GAF score of 61.  


III.  Legal analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition. It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's PTSD has been assigned a 30 percent rating 
under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004).  Under 
that code, a 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.  

After careful review of the evidentiary record, the Board is 
of the opinion that the veteran's PTSD symptomatology, as 
described by the medical evidence does not meet the criteria 
for a rating in excess of 30 percent.  Significantly, the 
veteran's PTSD is shown to be manifested by occasional 
nightmares involving combat, difficulty sleeping, exaggerated 
startled response, mild anxiety, and some discomfort around 
crowds, which interfere with his social and working 
relationships, although he is generally able to perform 
occupational tasks.  Therefore, the veteran's service-
connected PTSD is properly evaluated as 30 percent disabling.  
38 C.F.R. § 4.130, DC 9411.  

A higher evaluation of 50 percent is warranted only when 
there is evidence of symptoms comparable to symptoms such as 
flattened affect; impaired speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impaired memory, judgment, and abstract thinking; 
disturbances of mood and motivation; and difficulty 
establishing and maintaining effective work and social 
relationships.  

In the present case, although the veteran reported some 
social isolation, he indicated that he had a few friends, and 
he attended VFW and American Legion meetings.  It is 
noteworthy that, during the most recent VA examination in 
March 2004, his mood was described as euthymic; and, during a 
clinical visit in July 2004, he denied any depression.  His 
recent GAF scores, which range from 57 to 61, indicate mild 
to moderate impairment in social and occupational 
functioning.  Additionally, although he has been retired, the 
veteran did not report any work-related difficulties.  
Furthermore, there is no evidence of flattened affect, and 
the March 2004 VA examiner noted that the veteran's speech 
was within normal limits; and, his thoughts processes were 
logical and tight, with no confusion noted.  The veteran did 
not report any panic attacks.  Although the veteran reported 
mild memory impairment, he was oriented in all spheres.  
Insight and judgment were adequate.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's PTSD does not more nearly 
approximate the criteria required for a rating of 50 percent 
or more.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  
Consequently, the Board finds that the record does not reveal 
that the veteran's post-traumatic stress disorder has 
resulted in frequent hospitalizations or any other such 
related factors such as to render impractical the application 
of the regular schedular standards.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


